Case 8:18-cv-01245-JLS-DFM Document 58 Filed 06/29/20 Page 1 of 2 Page ID #:821



    1

    2

    3

    4

    5                                                                   JS-6
    6

    7

    8                         UNITED STATES DISTRICT COURT
    9       CENTRAL DISTRICT OF CALIFORNIA – SOUTHERN DIVISION
   10
        OC RAMPS, INC., a California                Case No.: 8:18-CV-01245-JLS-DFM
   11   Corporation;
   12                     Plaintiff,                Judge: Hon. Josephine L. Staton
   13          v.
                                                    ORDER OF DISMISSAL OF ENTIRE
   14                                               ACTION WITH PREJUDICE
        KEEN RAMPS, INC. a California
   15   Corporation; CORY KEEN, an
        Individual; and DOES 1 through 25,
   16   inclusive,
   17                     Defendants.
   18   KEEN RAMPS, INC. a California
   19
        Corporation; CORY KEEN, an
        Individual;
   20                 Counterclaim
   21                 Plaintiffs,
              v.
   22

   23   OC RAMPS, INC., a California
        Corporation;
   24

   25
                        Counterclaim
                        Defendant.
   26

   27

   28

                                                     1
        ___________________________________________________________________________________________
                                                   ORDER
Case 8:18-cv-01245-JLS-DFM Document 58 Filed 06/29/20 Page 2 of 2 Page ID #:822



    1                                           ORDER
    2         Upon consideration of the Parties’ Stipulation for Dismissal, it is hereby
    3   ORDERED by the Court that, subject to the terms and conditions of the Parties’
    4   First Amended and Restated Confidential Settlement Agreement (the “Settlement
    5   Agreement”) which was entered into among the respective Parties on or about June
    6   8, 2020:
    7              1. The Parties’ Stipulation is approved in its entirety;
    8         2.     Defendants KEEN RAMPS, INC. and CORY KEEN are each hereby
    9   dismissed from the above-referenced Action, with prejudice, including from each
   10   of the Causes of Action set forth by Plaintiff against either of them within the
   11   Plaintiff’s Operative Complaint which was filed on or about January 23, 2019.
   12         3.     Plaintiff OC RAMPS, INC. is hereby dismissed from the above-
   13   referenced Action, with prejudice, including from each of the Causes of Action set
   14   forth by either of the Defendants against Plaintiff within the Defendants’ Counter
   15   Claims which was filed on or about October 17, 2018.
   16         4.     This Court shall retain jurisdiction over all of the respective Parties
   17   and of this matter to enforce all of the terms and conditions of the Parties’
   18   Settlement Agreement, a copy of which has been presented to the Court, for a
   19   period of time which extends to twenty-four (24) calendar months following the
   20   date of this Order.
   21         5.     Each of the Parties shall bear their own respective costs and fees,
   22   including without limitation, all court costs and attorneys’ fees.
   23
              IT IS SO ORDERED.
   24

   25
        Dated: June 29, 2020
   26                                             HON. JOSEPHINE L. STATON
                                                  UNITED STATES DISTRICT JUDGE
   27

   28

                                                     2
        ___________________________________________________________________________________________
                                                   ORDER
